



COURT OF APPEAL FOR ONTARIO

CITATION: Cavalier (Re) 2014 ONCA 768

DATE: 20141103

DOCKET: C58657

Laskin, van Rensburg and Benotto JJ.A.

IN THE MATTER OF JAMES CAVALIER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Dean F. Embry, for the appellant

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Nathan Kruger, for the Attorney General

Heard: October 30, 2014

On appeal against the disposition of the Ontario Review
    Board dated February 18, 2014.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal of the Boards disposition of February 18, 2014. The
    evidence that was considered by the Board and referred to in its reasons was
    that the appellant had a long history of threatening and harassing behaviour
    that targeted media agencies. The Board agreed with the proposed deletion of
    the term restricting the appellants telephone access, consistent with his move
    into the community where supervision of his telephone contact would be
    impossible. The evidence at the time of the index offences was that, although
    such offences had been directed at NOW Magazine, the appellant was also
    preoccupied with the Toronto Star for the same reasons that led to the
    offending behaviour. The appellants preoccupations have continued, and he has
    continued to make phone calls and to send letters regarding the distribution of
    pornography in NOW Magazine, although no formal charges have been laid.

[2]

The need for a no-contact provision is not disputed; the only issue is
    its scope. There was, in our view, sufficient evidence before the Board to
    justify the continued inclusion of the Toronto Star in condition 4(a). We would
    interfere with the Boards disposition only to the extent proposed by the
    Attorney General and the hospital, and would otherwise dismiss the appeal. We
    note that there is no evidence that the appellant has in fact contacted or
    attempted to contact the Toronto Star. The appellant can raise this issue in
    his upcoming review hearing before the Board in January.


